FLANIGAN, Judge.
Movant Carol Jean Letterman-Matney appeals from a denial, after evidentiary hearing, of her Rule 27.261 motion to set aside a judgment and sentence for second degree murder (§ 559.020 RSMo 1969). This court affirmed the conviction in State v. Letterman, 603 S.W.2d 951 (Mo.App. 1980).
The motion, both in its original form and as amended, was based on several grounds. On this appeal movant asserts that the trial court erred in denying relief with respect to those grounds which alleged that defendant’s trial counsel, in the murder case, rendered her ineffective assistance as measured by the standards enunciated in Seales v. State, 580 S.W.2d 733 (Mo. banc 1979) and Strickland v. Washington, — U.S. -, 104 S.Ct. 2052, 2068, 80 L.Ed.2d 674 (1984). See also State v. Fitzpatrick, 676 S.W.2d 831 (Mo. banc 1984).
This court has reviewed the transcript of the motion hearing and the transcript of the murder trial in light of mov-ant’s appellate complaints. Under Rule 27.26(j) appellate review is limited to a determination of whether the findings, conclusions and judgment of the trial court are clearly erroneous. The meticulous findings of the trial court are not only not clearly erroneous, they are fully supported by the record.
The essence of movant’s brief is that movant’s present counsel would have tried the murder trial in a different manner than did the lawyer, Theodore Strecker, who did try it in a very capable manner. “Even the best criminal defense attorneys would not defend a particular client in the same way.” Strickland, supra, 104 S.Ct. at 2066.
This court has determined that the judgment of the trial court is based on findings of fact which are not clearly erroneous, that no error of law appears, and that an opinion would have no precedential value. The judgment is affirmed. Rule 84.16(b).
TITUS, P.J., and GREENE, J., concur.

. All references to rules are to Missouri Rules of Court, V.A.M.R.